DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-15 in the reply filed on 4/08/22 is acknowledged.

Allowable Subject Matter
Claims 6, 10, 12-13, 15 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a heat transfer member including at least a portion of a flange portion and attached to an outer face of the shielding member to close the opening and connected to the portion of the electric component; and a support member disposed to face at least a portion of the circuit board, wherein the heat transfer member forms an electromagnetic shielding structure together with the shielding member and is fixed in a compressed state between the electric component and the support member, wherein the electronic device further comprises: an accommodation groove formed in the support member; a heat radiation member disposed in the accommodation groove; a heat conductive member at least partially disposed between the heat transfer member and the heat radiation member; and electrically insulating double-sided tape configured to attach the heat conductive member to the support member, and 2JUNG et al. Application No. 16/763,074 wherein the heat radiation member absorbs heat from the heat transfer member, and radiates and releases the heat.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Examiner remarks: The Examiner considers the following prior art references as the closest art related to the instant application:
	Hur et al. (Pub No. US 2015/0241936) discloses a shield can with an opening and a heat dissipation module.
	Sohn et al. (Pub. No. US 2016/0301442) discloses a shield cover with an opening, a heat transfer member, and a metal housing.
	Cromwell (Patent No. US 6,084,178) discloses a PCB, a shield clamp having an opening, and a lid 5.
	English et al. (Pub. No. US 2007/0210082) discloses a PCB with a component, a thermal interface, a cover, a second thermal interface, and a heat sink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847